      Case 1:19-cv-08864-AJN-BCM Document 50 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        4/21/2021


 Eslam Hassan,

                        Plaintiff,
                                                                                19-cv-8864 (AJN)
                 –v–
                                                                                     ORDER
 Correction Officer Jane Doe, et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       On April 9, 2021, the Court received a letter from Mr. Hassan requesting copies of docket

entries for the seven § 1983 suits he has pending in this district. Dkt. No. 49. The Court will

direct mailing of recent docket entries to Mr. Hassan in this case, including the Court’s April 8,

2021 Order dismissing the case for failure to prosecute. This Order pertains only to this case,

Eslam Hassan v. Correction Officer Jane Doe, et al., No. 19-cv-8864 (AJN), and not to any

other cases Mr. Hassan may have pending with other judges in this District.

       The Clerk of Court is respectfully directed to mail copies of the following documents to

Mr. Hassan at the address listed in his most recent letter, VCBC, 1 Halleck Street, Bronx, New

York 10474, and to note the mailings on the public docket: this Order; the docket in this case;

Dkt. Nos. 41–49.


       SO ORDERED.


Dated: April 21, 2021                              __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
